Exhibit 10.05
 
CIC Lyonnaise de Banque
 
LOAN AGREEMENT
 
The loan is governed by these Special Terms and Conditions and by the “General
Terms and Conditions of Credits”, agreed to by the borrower prior hereto and,
where applicable, by guarantees. Said “General Terms and Conditions of Credits”
are referred to hereinafter by means of the name “General Terms and Conditions”.
 
It is expressly agreed that in the event of a contradiction between the General
Terms and Conditions and the Special Terms and Conditions, the latter shall
prevail.
 
The Client which is the beneficiary of the credit must represent that it is an
informed businessperson and that it is aware of technical and financial terms by
means of which the financial assistance in question operates.
 
Special Terms and Conditions
 
1. LENDER
 
Lyonnaise de Banque, a limited company with share capital of €260,840,262, with
its registered office at 8 rue de la République, 69001 Lyon, SIREN [business
registration number] 954 507 976, at the Lyon Trade & Companies Register,
represented by one of the office-holders thereof.
 
Hereinafter referred to as “the Lender” or “the Bank”.
 
2. BORROWER
 
Gaming Partners International (GPI) with its registered office at Zone
Industrielle Beaune-Savigny, Lieudit La Champagne, 21420 Savigny Les Beaune.
 
Business activity: 3240Z – the manufacture of games and toys.
 
A simplified joint-stock company with share capital of €8,000,000, registered at
the Register of Trade & Companies under the number 515720647, represented by the
Chairman thereof, viz.: Gaming Partners International Corporation, 1700
Industrial Road, Las Vegas, Nevada, represented by Mr Gregory Scott Gronau.
 
Hereinafter referred to as “the Borrower”.
 
3. PURPOSE OF THE FUNDING
 
Miscellaneous business loans:
 
Total amount of the transaction: €5,000,000.
 
4. CASH FLOW CREDIT
 
4.1. TOTAL AMOUNT OF THE LOAN: €5,000,000 (FIVE MILLION EUROS)
 
4.1.1. USAGE AND REPAYMENT
 
The credit can be used on a technical level by means of discount on bills of
exchange which can be used freely of a minimum usance of 10 days and a maximum
of 93 days which representative of the total amount of the financial assistance.
 
The total amount of credit authorized shall change in accordance with the table
entitled “Total amount authorized” which is attached as a schedule and which
forms an integral part of this agreement.
 
Transactions with respect to the discount and the domiciliation of bills which
constitute the financial assistance take place in the current account open in
the name of the Borrower in the bank’s books. Said transactions, initiated on
the current account for reasons relating purely to administration, shall under
no circumstances whatsoever represent a novation as to the guarantees provided,
and the latter shall continue to have their full and entire effects.
 
The Borrower shall be able to freely proceed to use or re-use the credit which
is granted thereto, on a full or partial basis, depending on its cash flow
requirements which it shall determine before any new note is subscribed. The
bills thus created shall have to reach the bank at the latest two working days
before 11am prior to the date of provision of funds required by the borrower.
 
Initials [handwritten initials]
 
 
 

--------------------------------------------------------------------------------

 
 
[Legal notice – details regarding Lyonnaise de Banque – share capital,
registration number, etc.]
 
The bank undertakes to take at a discount any and all such bills thus
subscribed, within a maximum authorization amount which shall change over time
upwards and downwards, in accordance with the provisions agreed, according to
the table entitled “Total amount authorized” which is attached as a schedule. It
is hereby stated clearly that the cumulative usage of credit shall not exceed
the authorized amount which applies.
 
4.2. FINANCIAL TERMS
 
The credit is extended subject to the following terms:
 
4.2.1. Interest rate
 
The interest rate applied is currently set at 1.42800% per annum.
 
The credit is stipulated to be an INDEXED RATE loan.
 
The index used to determine variations in the rate is the Euribor Jr 3-month
index.
 
The definition of said index is specified in the “Definition of the interest
rate” section.
 
The interest rate is determined at the time of discount of each note and shall
apply to the note in question, depending on the value of the index taken into
account on said date. The interest rate shall always be equal to the value of
the index taken into account, plus 0.40000%.
 
For the Borrower’s information, it is specified that the value of the Euribor Jr
3-month index as of December 10, 2010, was 1.02800%.
 
The interest is deducted on the discount date of the note by debiting the
Borrower’s current account.
 
The interest which is worked out on an annual basis, payable in performance of
the credit agreement, shall be calculated in respect of the number of actual
usage days based on a 360-day year.
 
4.2.2. Commitment fee
 
The Borrower shall periodically pay a commitment fee.
 
The commitment fee is calculated based on a 360-day year and on the amount of
the authorized credit at the rate of 0.10000% per annum. It is calculated in
advance.
 
It shall be due for the first time on [ ], then regularly on the first day of
each calendar quarter.
 
4.2.3. Non-usage fee
 
No non-usage fees shall be paid.
 
4.3. REPRESENTATION OF RELEASE FROM LIABILITY
 
The legal representative of the Borrower and/or where applicable the guarantor
represent that he/she/it or they definitively forego or forgoes, the life
assurance which was offered by the Lender to guarantee the credit. He/she/it or
they ask or asks the Lender to still grant the loan to the Borrower despite the
lack of said assurance. He/she/it or they expressly release, both on its/his/her
or their behalf and on the behalf of its/his/her or their heirs and persons
entitled to a right through them, the Lender of all liability which may arise
from the lack of said assurance.
 
4.4. ANNUAL PERCENTAGE RATE (APR)
 
To comply with legal obligations, it is hereby stated that the annual percentage
rate for this credit, given the value of the rate variation index as of December
12, 2010, breaks down as follows:
 
Interest rate
1.42800%
   
Administration charge
€0
   
Cost of the agreement
 
and of guarantees
€0
   
Commitment fee
0.1000% per annum

 
Giving a per annum ANNUAL PERCENTAGE RATE of 1.55300%.
 
Initials [handwritten initials]
 
 
2

--------------------------------------------------------------------------------

 
 
5. GUARANTEES
 
The financial assistance shall be provided to the Borrower after realization and
the taking of effect of all of the special terms and guarantees listed
hereinafter:
 
5.1. USE OF AN INTEREST-BEARING BANK ACCOUNT AS COLLATERAL
 
The Settlor: Gaming Partners International
 
Registered office: Zone Industrielle Beaune-Savigny, Lieudit La Champagne, 21420
Savigny Les Beaune.
 
Business activity: 3240Z – the manufacture of games and toys.
 
A simplified joint-stock company with share capital of €8,000,000, registered at
the Register of Trade & Companies under the number 515720647, represented by the
Chairman thereof, viz.: Gaming Partners International Corporation, 1700
Industrial Road, Las Vegas, Nevada, represented by Mr Gregory Scott Gronau.
 
Hereby agrees to provide as surety and as a guarantee in respect of the
repayment of the loan or loans listed above as regards the principal sum
thereof, interest, costs, fees and ancillaries, up to the sum of €3,750,000, in
favor of the bank, collateral security as regards the asset referred to
hereinafter:
 
USE OF AN INTEREST-BEARING BANK ACCOUNT AS COLLATERAL
 
Account type: time deposit account [known as a bond in the UK]
 
No. 10096 18548 00022742028 70
 
Maturity date: July 5, 2011
 
Holder of the account being provided as collateral: Lyonnaise de Banque
 
This collateral security shall be provided by means of a separate instrument.
 
This guarantee is associated with the loan with the reference
000227420EUR20201A1 CASH FLOW CREDIT in respect of a sum of €5,000,000.
 
6. SPECIAL PROVISIONS
 
6.1. OTHER CLAUSES
 
The Borrower has taken note that the overdraft authorization initially put in
place on the current account thereof no. 18548 00022742001 (authorization of a
sum of €5,000,000) shall be discontinued upon finalization of this cash flow
credit. This credit shall replace said authorization.
 
7. DEFINITION OF THE INTEREST RATES
 
The following definitions apply to the interest rates in respect of the loans
above. Said rates are defined in the following terms and conditions.
 
8. DEFINITION OF THE “EURIBOR JR 3-MONTH” INDEX
 
The interest rate is stipulated to be variable upwards as well as downwards
depending on changes to the Euribor 3-month rate (the Euribor Jr 3-month rate).
The Euribor rate (the Euro Interbank Offered Rate), which is published by the
European Banking Federation (EBF), is the rate at which interbank deposits in
euros are offered between leading banks within the eurozone.
 
To determine the rate which applied at the time of discount of each note issued
as regards usage of the credit, the Euribor 3-month rate on the working day two
days before the effective date of the discount of the said note shall be used,
it being specified that the concept of “working day” is that of a day on which
the European Monetary Union money market is open.
 
Initials [handwritten initials]
 
 
3

--------------------------------------------------------------------------------

 
 
9. DEFINITION OF GUARANTEES
 
The following definitions apply to the guarantees in respect of the credits
above. Said guarantees are constituted under the following terms and conditions.
 
GENERAL TERMS AND CONDITIONS
 
These general terms and conditions apply to all business credits which have been
extended to the Borrower or which shall be extended to the Borrower by the bank,
even in the event that no contract or written agreement cover said credit.
 
As used here, the term “the Bank” means the Lender and the terms “the Client”
and “the Borrower” means the party obtaining the loan.
 
1. UNITY OF ACCOUNTS
 
It is formally agreed that all of the accounts opened with the bank, even those
under different titles or names, irreparably form a single, indivisible and
overall account.
 
Accordingly, it is expressly stipulated that the overall balance, once credit
and debit balances in all such accounts have been set off against each other,
constitutes at any time and in particular at the end of business relations, the
balance of the [notional] single current account.
 
It is hereby stipulated, furthermore, that the guarantees provided shall also
serve as a surety for any and all other undertakings, regardless of the amount
and the nature thereof, that the Borrower may have vis-à-vis the Bank at the
time of merging of the accounts.
 
2. JOINT AND SEVERAL RESPONSIBILITY
 
In the event of plurality of borrowers as regards a single credit, said
borrowers shall be jointly and severally responsible for the performance of all
of the undertakings contracted under the terms of the said credit. All documents
relating to the performance of the credit, including all receipts, transfer
orders and promissory notes, shall be able to be signed by one howsoever of the
borrowers, which mutually grant each other any and all powers and consents to
this end, in such a way that the signature of any one whichsoever thereof shall
bind them all jointly and severally.
 
In the event of the death of the borrowers, or of one of them, prior to complete
payment, joint and several liability shall apply in respect of the heirs and
representatives thereof, or in respect of the survivor and the heirs or
representatives of the predeceased, as regards the payment of any and all sums
payable and the performance of any and all terms set forth as regards the said
credit.
 
3. THE OCCURRENCE OF NEW CIRCUMSTANCES
 
If, following the introduction, creation, modification, interpretation by an
authority endowed with the power to set standards, or the implementation of a
provision of law or of regulations or of a text howsoever of a mandatory nature,
the Bank becomes subject to any and all fiscal measures (with the exception of
an increase howsoever of corporation tax) or any and all monetary regulations
(such as, for instance, regarding the constitution of reserves or mandatory
deposits, quantitative regulation of credit, the institution of new prudential
ratios and coefficients applicable to banks) leading to a reduction in the
Bank’s net remuneration, the following provisions shall apply:
 
- The Bank shall inform the Borrower by means of a notification which shall
contain the estimated amount of the increase in cost or the reduction in net
remuneration arising out of the new circumstance and of the corresponding
compensation, which shall be accompanied by supporting documents;
 
- The Borrower and the Bank shall consult with each other as soon as possible
with a view to reaching an agreement enabling the difficulties which have arisen
to be dealt with, in the spirit of cooperation which accompanied the
entering-into of this agreement;
 
- If no agreement can be reached within a period of one month following receipt
by the Borrower of the notification referred to above, the Borrower shall have
to:
 
- Either request that the Bank maintain the credit facility or the loan, with
the Borrower however undertaking to bear the full cost, and undertaking do so
retrospectively from the date on which the Bank had been affected by the new
circumstance, the additional cost that the Bank had borne;
 
Initials [handwritten initials]
 
 
4

--------------------------------------------------------------------------------

 
 
- Or terminate the agreement regarding the credit facility or the loan and
immediately repay the full amount of sums die as regards the principal sum,
interest and fees plus, where applicable, any and all costs and charges incurred
by the bank arising from said repayment, including the additional costs arising
out of the new circumstance.
 
Unless a mistake is made, the notification referred to above indicating the
costs, costs and charges shall bind the parties definitively.
 
4. NON-WAIVER / EXERCISE OF RIGHTS CLAUSE
 
All of the rights conferred upon the Borrower and the Bank by this agreement or
by any and all other document issued in performance of or in relation to this
agreement, such as the rights arising out of law, shall be cumulative and shall
be able to be exercised at any time.
 
The fact that the Borrower or the Bank does not exercise a right or does not
exercise a right immediately shall never be deemed to constitute waiver of said
right, and exercise of a single right or partial exercise thereof shall not
prevent the Borrower or the Bank from exercising said right again or in the
future or from exercising any and all other right.
 
In the event that one howsoever of the stipulations of the present agreement or
a part thereof transpires to be null and void in the light of an applicable rule
or law or else is not applicable to the person of the Borrower, then it shall be
deemed not to have been written but this shall not arise in this agreement being
null and void.
 
5. LATE PAYMENT
 
Should the Borrower not comply with any howsoever of the repayment terms or of
any howsoever of the terms regarding interest, costs and ancillaries, the
interest rate shall be increased by THREE [percentage] POINTS, and this shall
apply from the [due date of the] repayment which remained pending until a return
to the normal course of contractual repayments takes place.
 
Additionally, the Borrower shall have to pay contractual compensation equal to
5% (FIVE PERCENT) of the sums in arrears.
 
The same principle shall apply as regards any and all advances or payments made
by the Bank, on the behalf of the Borrower, in particular in respect of
contributions and premiums paid to insurance companies and any and all debt
collection costs.
 
Interest not paid at the due date thereof shall not cease to be due and shall be
compounded automatically and shall yield interest at the aforementioned higher
rate, from the date on which it was payable, for a full year, without prejudice
to the Bank’s right to demand early repayment of the sums due as stipulated
above.
 
6. MISCELLANEOUS UNDERTAKINGS
 
All costs pertaining to loan agreements and the consequences thereof shall be
borne by the Borrower, likewise all the costs arising out of the constitution
and where applicable the extension or the withdrawal of guarantees, and also the
costs engendered by the obligation of providing information on an annual basis
to guarantors.
 
The cost of the guarantees listed in the special terms and conditions of
agreements is merely an assessment, which is provided for information purposes,
and no undertaking on the part of the Bank is made.
 
The Borrower undertakes to repay to the Bank, along with interest at the loan
rate which then applies, from the date of the advance, all costs and
disbursements that the Bank shall have advanced to ensure a guarantee as regards
and the repayment of sums due and for the preservation of the goods that were
financed in a good condition, and also as regards the issuance of supporting
documents in this respect.
 
All of the payments in respect of the principal sum, interest and ancillaries
shall take place at the Bank’s head office, without any costs for said latter or
offsetting.
 
The Borrower authorizes the Bank to carry out the deduction of any and all sums
as regards the principal sum, interest, any insurance premiums or contributions,
administration charges and other ancillaries, agreed under the terms of
agreements, by means of debiting the current account open in the name of any
howsoever of the borrowers at the Bank.
 
The Borrower undertakes to have a sufficient balance amount in its current
account such that the application of deductions at their respective due dates is
covered, and to carry out lodgments which equate to a significant proportion of
the turnover handled thereby, in relation to the extent of the various items of
financial assistance which may be granted thereto by the Bank.
 
Initials [handwritten initials]
 
 
5

--------------------------------------------------------------------------------

 
 
By express agreement between the Borrower and the Bank, all of the lodgments
made to the current accounts open in the name of the Borrower shall in priority
and by preference be assigned to the repayment of the debt arising out of the
present agreement notwithstanding any and all special assignment clause in
respect of said lodgments.
 
Evidence of the granting of credits and also that of repayments and of any and
all payments pertaining thereto, shall arise out of entries made by the Bank.
 
The Borrower shall bear any and all charges and taxes which may affect the
financial assistance, before they are repaid in full, in addition to the agreed
payments, if they are not to be by exclusively borne by the Bank under law.
 
The Borrower expressly authorizes the Bank to communicate, to physical and legal
persons who and/or which stand security for or make undertakings as guarantors
in relation to a business loan, periodic information regarding the state of
affairs of the financial assistance guaranteed.
 
The Borrower undertakes to provide to the Bank:
 
- As soon as they are drawn up, and under all circumstances at the latest within
one hundred and eighty days (180 days) of the end of each financial year:
 
- Its annual accounts, those of its subsidiaries, and where applicable those of
the guarantor (Balance Sheets, Income Statements, schedules) certified by the
designated auditors (and also all additional information pertaining thereto),
management reports, the auditor’s general and special reports, the resolutions
put to Ordinary and/or Extraordinary General Meetings, minutes of its annual
meetings and those of its subsidiaries and where applicable those of the
guarantor.
 
- In the event of exclusive control of other businesses as defined by Article L.
233-16 of the Commercial Code, the group’s consolidated accounts (Balance
Sheets, Income Statements, schedules), the management report, the report by the
auditor;
 
- Immediately upon request, a recent financial position.
 
The Borrower and, where applicable, the guarantor shall notify the Bank
immediately of the occurrence of:
 
- Any and all events which constitute a case of early repayment;
 
- Any and all acts liable to change their status or their capacity, supplying
the Bank with any and all supporting evidence and documents;
 
- Any and all events liable to significantly worsen their financial position or
their capacity to meet their obligations arising from this agreement.
 
The Borrower and the guarantor undertake not to, without the prior consent of
the Bank, dispose of or grant rights in rem to their immovable (or real) assets
or to their intangible assets, to provide guarantees for the undertakings of
third parties, to give their premises on a lease-management basis or to move
them, and, less specifically, to make contractual undertakings which are liable
to seriously affect the value of their assets.
 
The Borrower undertakes not to provide security in the form of property or to
provide personal security, guaranteeing one of its present or future payment
undertakings in the capacity of a borrower or of a guarantor, in respect of its
assets as they stand now or as they shall stand in the future, without giving
the Lender the benefit of security in this matter which provides at least
equivalent security to the Lender.
 
This undertaking does not concern security already provided as of the date of
this agreement, and plant and equipment provided as collateral security and also
the provision of vehicles as security at a future date, the purpose of which is
to specifically guarantee the credit provided for the acquisition of said
assets.
 
7. RENT PAYMENTS PROVIDED AS COLLATERAL SECURITY
 
If the purpose of the credit is to fund [the purchase of] a real estate asset or
if the guarantee provided is such an asset, in the event that the asset funded
or provided as collateral is rented out, to ensure that the Lender is paid what
may be due thereto by virtue of the present agreement, the Borrower, or where
applicable the third-party guarantor who/which is the owner of the immovable
asset provided as surety, represents hereby that it/he/she/they are providing as
collateral to the Lender, in accordance with Articles 2355 et seq. of the Civil
Code, the sums to be paid by and received from any and all current and future
person or persons renting out the said asset.
 
In the event of non-payment by the Borrower of a sum due as regards principal,
or interest, or costs or ancillaries the Lender shall therefore be able to
notify and make enforceable said provision of collateral against the tenant or
tenants, by registered letter with request for acknowledgment of receipt, in
accordance with Article 2362 of the Civil Code.
 
Following such a notification, the tenants shall have to pay the sums due to the
Lender, as and when they fall due, and the Lender shall apply said sums to the
payment of the sums remaining due to the latter by assigning them, in the
following order: first of all to costs and ancillaries and then to interest, and
then to the principal sum.
 
Initials [handwritten initials]
 
 
6

--------------------------------------------------------------------------------

 
 
8. ACCOUNTS PROVIDED AS COLLATERAL SECURITY
 
In accordance with Articles 2355 et seq. of the Civil Code, the Borrower
provides as collateral to the Bank, all of the accounts as they stand now and in
the future which it holds at the Bank, and it shall do so without prejudice to
any and all other specific guarantees which may, where applicable, be specially
assigned in other contexts as guarantees for the credit which is the
subject-matter of this agreement.
 
The Borrower represents that it has not, as of today’s date, provided as
collateral security or granted any rights howsoever to said accounts, and that
it undertakes not to provide them as collateral security to a third party
without the prior consent of the Bank.
 
Said provision of collateral security is entered into to guarantee the payment
and the repayment of all sums as regards principal, interest, costs and
ancillaries due in respect of the credit extended hereby.
 
In accordance with the law, unless otherwise agreed between the Borrower and the
Bank, the provision of collateral security thus agreed shall not give rise to
freezing of the Borrower’s accounts.
 
The latter shall be able to dispose freely of the sums put into its accounts
without having to request the prior approval of the Bank. However, by
constituting said provision of collateral security, the Borrower grants to the
Bank the right to be paid on a preferential basis in relation to its other
creditors, out of the accounts which have been provided as collateral security.
The Bank shall therefore be entitled to enforce this understanding regarding
collateral security against any third parties howsoever which may carry out a
conservatory or execution measure with regard to the accounts provided as
collateral security, or which claim a right howsoever to said accounts, to the
prejudice of the rights of the Bank. Likewise, the Bank shall be able to use
this provision of collateral security as a ground in the event of the initiation
of a safeguarding procedure [procedure de sauvegarde, specific to French law],
court-ordered supervision, court-ordered liquidation or of proceedings to deal
with the excessive debt of private individuals.
 
In accordance with the law, in the even to non-payment by the Borrower of a sum
howsoever which has fallen due and which remains payable to the Bank, the latter
shall be entitled to offset, up the amount of the sum due, the debt owed by the
Borrower against the temporary or definitive credit balances in the accounts
provided as collateral, even if the latter are the subject of an upcoming
repayment.
 
The offsetting shall take place after pending transactions are processed.
 
9. INSURANCE / DAMAGES / COMPENSATION PAID IN RESPECT OF THE ASSET FUNDED OR
PROVIDED AS A GUARANTEE
 
9.1. Assets in question
 
9.1.1. Immovable assets in co-owned buildings
 
It is hereby reminded that in the event that an immovable asset [the purchase of
which] which was funded [by the loan] or provided as a guarantee to the Lender
is part of a co-owned building, it must be insured, in application of
co-ownership rules and regulations, which make it mandatory that the property
manager or management company insure the building against fire. If a loss
occurs, the co-ownership rules and regulations can provide that insurance
compensation shall be allocated in priority to rebuilding if rebuilding is
lawfully decided by a general meeting after the loss. In which case, the Lender
authorizes the allocation of compensation to rebuilding of the building. The
insurance company or companies are then authorized to pay the compensation
arising out of joint insurance policies to representatives of the property
manager or of the management company in the circumstances provided for in the
co-ownership rules and regulations, in the absence of and without input being
provided by the Lender.
 
If it is not decided to rebuild, all of the Lender’s rights are reserved in
respect of the compensation which is to arise from joint policies.
 
In the event that the insurance taken out by the building manager or management
company is insufficient to cover the private areas [of the building], the Lender
advises the Borrower, or advises the owner of the asset if the latter party is
not the Borrower, to take out additional insurance personally, as outlined in
the clause hereinafter.
 
9.1.2. Immovable assets not in co-owned buildings and other assets.
 
The Lender advises the Borrower, or advises the owner of the asset if the latter
party is not the Borrower, to take out insurance which provides coverage against
risks, against all losses, and against any and all forms of total or partial
destruction, with a company of its choosing which is known to be solvent, with
said insurance to cover a sum at least equal to the rebuilding cost thereof in
the event of an accident (as regards immovable assets), or at least equal to the
replacement cost thereof (as regards all assets).
 
The Borrower acknowledges that it has been notified and been warned by the
Lender that if such insurance is not taken out, it runs the risk, in the event
of an accident, of having to pay back the totality of the credit which is
payable while the asset which suffered the loss shall no longer be of a
sufficient value to pay off said debt.
 
The owner of the asset undertakes to keep the Lender informed regarding the
taking out and cancellation of any and all insurance policies covering the asset
which is being funded [by the loan] or provided as a guarantee.
 
Initials [handwritten initials]
 
 
7

--------------------------------------------------------------------------------

 
 
9.2. Compensation payable in the event of a loss.
 
In the event that the owner of the asset funded [by the loan] or provided as a
guarantee has taken out the damage insurance referred to above, the following
provisions are applicable:
 
- In the event that actual coverage of the insured asset is constituted as
surety for this credit, the Lender shall have the benefit of, in accordance with
provisions of Article L. 121-13 of the Insurance Code, of a preferential right
to the compensation which is payable in the event of a loss.
 
- In other cases, the owner of the asset funded [by the loan] represents hereby
that he/she/it has provided as collateral security to the Lender, in accordance
with Articles 2355 et seq. of the Civil Code, all compensation and payments
howsoever liable to be payable by the insurance company under any and all
insurance policies taken out currently or which may be taken out subsequently,
in the event of a partial or total loss affecting the asset, and this applies
until full payment is received of sums due under the credit agreement.
 
- The owner of the insured asset undertakes to provide to the Lender the
necessary items regarding the insurance of the asset in order that the Lender
may carry out notifications of claims or of provision as collateral directly to
the insurance company; to be provided to the Lender, immediately upon request by
the latter: a copy of insurance policies and of all documentary evidence for
payment of premiums.
 
The Borrower authorizes the Lender to forward to the insurance company a copy of
this credit agreement if the insurance company were to request so, in particular
for the purpose of identifying the asset funded [by the loan]. Accordingly, in
the event of a total or partial loss, and, if the asset is an immovable asset,
subject to the any and all authorizations given by the Lender to allocate
compensation to the rebuilding of the building, the Lender shall receive a sum
equal to the amount of the debt owed thereto, as regards the principal, interest
and ancillaries thereof, out of the compensation allocated by the insurance
company. Said payment shall have to take place directly into the care of the
Lender, merely on the basis of the bills [sic] provided thereby, in the absence
and without even the involvement or participation of the owner of the asset,
which grants thereto, in this respect, all the necessary powers and delegations.
 
In the event that repayment of the credit is demanded, the compensation and sums
paid shall be offset against the debt owed to the Lender, in this order: first
of all against costs and accessories, then against interest, and then against
the principal. If repayment of the credit is not demanded by the Lender, the
latter shall retain the sums paid on a special collateral security account, and,
if the asset is an immovable asset, shall allocate them to payment for repair or
rebuilding work upon presentation by the Borrower of documentary evidence that
building work has been carried out.
 
Notification hereof, along with all of the requisite claims, shall be made to
the insurance company, with the cost thereof to be borne by the Borrower,
through the actions of the Lender which shall charge, where applicable, a notary
public with doing so, if mortgage guarantee (or mortgage charge) or a
moneylender’s preferential payment claim is made.
 
Likewise, the owner of the asset represents that he/she/it is providing as
collateral security for the Lender all sums to which he/she/it may lay claim at
the time of or following any and all losses in respect of which the State or any
and all local or regional governments pay compensation.
 
10. DEMANDS FOR IMMEDIATE PAYMENT
 
1. The sums due shall be automatically and immediately payable, if the Bank sees
fit, without any formalities taking place or notice being served,
notwithstanding the terms and timeframes, where applicable, which have been set
forth in any howsoever of the following scenarios:
 
- If the Borrower is more than thirty days late with payment in relation to a
due date as regards principal, interest, or ancillaries.
 
- If the Borrower or the guarantor is the subject of court-ordered liquidation,
is declared personally bankrupt, or if the guarantor is the subject of
court-ordered supervision, or even if one of said two parties is not in one of
the above situations but ceases or suspends payments for any reason howsoever.
 
- If the Borrower requests that a conciliator be appointed, is the subject of a
friendly settlement with its creditors and the bank is not part of the latter
group, or of a ruling regarding total transfer of the business or admits to not
being able to settle its debts.
 
- If the Borrower or the guarantor is the subject of payment incidents, protests
or any and all form of proceedings, in particular if its assets are the subject
of attachment or sequestration.
 
- If (when the Borrower) or the guarantor is an SA [French limited company] or a
SARL [French limited liability company], the shareholders’ equity figure of the
Borrower, or where applicable of the guarantor, changes to a figure which is
less than half of the company’s share capital and the Borrower or the guarantor
do not carry out an increase of their shareholders’ equity within a timeframe of
nine months following the statement of accounts which officially recorded said
situation.
 
- If the sums loaned are not employed in the purpose for which they were
intended or if the purpose funded by this credit is transferred, sold, used as a
contribution to [a business] or disappears [ceases to exist].
 
- If the representations made by the Borrower or the guarantor, either in the
loan agreement and in the credit application, are acknowledged to be false or
inaccurate.
 
- If the increased interest rate, where applicable, is not agreed to when the
rate is stipulated to be revisable or indexed.
 
Initials [handwritten initials]
 
 
8

--------------------------------------------------------------------------------

 
 
- If the Borrower or the guarantor refuses to provide copies of their accounting
documents at the end of each financial year.
 
- If the auditors of the Borrower or of the guarantor:
 
- Refuse to certify the company accounts and/or the consolidated accounts of the
Borrower or of the guarantor;
 
- Express a reservation howsoever in their reports regarding the company
accounts and/or the consolidated accounts of the Borrower and/or of the
guarantor.
 
- If the Borrower or the guarantor do not particularly [sic] keep up to date
their tax payments and do not pay their social insurance contributions.
 
- If the Borrower or the guarantor are the subject of a dissolution or a
friendly liquidation, a merger or a takeover by another company or
not-for-profit organization, or of a de-merger or change of nationality without
the prior consent of the Bank.
 
- If, without prior consent from the Bank, a change takes place by direct or
indirect means in the breakdown [of the ownership] of the Borrower’s share
capital, or where applicable of the guarantor’s share capital, which has the
effect of giving rise to a change in control of the Borrower or of the guarantor
as defined by Article L.233-3 of the Commercial Code, whether said control be
exercised either by a physical person or by a legal person.
 
- If, as regards any and all other credits granted thereto either by the Lender,
or by another lender, the Borrower, or one of the subsidiaries thereof, or where
applicable the guarantor:
 
- Is the subject of a demand for early payment in respect of said other credit;
 
- Does not honor a guarantee provided thereby when said guarantee is duly called
upon;
 
- Has unpaid debts.
 
- If the Borrower or the guarantor is a Société Civile (non-commercial
partnership) or a Société en Nom Collectif (commercial partnership) and if
company shares are sold by the partners therein without prior agreement with the
Bank.
 
- If the Borrower who is a physical person, a policy-holder or a guarantor dies,
unless in the last case a new guarantor is provided which/who is accepted by the
Bank.
 
- If the Borrower stops carrying on its business activity or changes its
business activity without the prior consent of the Bank.
 
- If the intangible assets of the business or of the self-employed craftsperson
(or artisan) is transferred, by the method of sale, exchange or contribution to
a company.
 
- If the place of business of the business or the place of business of the
self-employed craftsperson (or artisan) is moved or is rented out on a
lease-management basis without the prior consent of the Bank, and in the event
of disposal, attachment or compulsory purchase of the building in which the
place of business is operated, or in the event of a refusal to renew or
terminate a commercial lease.
 
- If the Borrower disposes a large proportion of its assets outside the scope of
normal business transactions.
 
- If security in the form of property is materialized:
 
- If the assets allocated as a guarantee are disposed of or shared out between
several owners in the absence of a prior arrangement with the Bank as regards
payment of the debt of the former;
 
- If the assets allocated as a guarantee are destroyed, in whole or in part, by
fire or otherwise, if the various terms regarding insurance are not met, if
insurance premiums are not paid regularly;
 
- If the assets funded [purchase funded by the loan] are damaged in such a way
as to compromise the security of their being used as collateral security, or if
accessories are damaged or taken away or removed;
 
- If changes are made to the assets allocated as a guarantee without the prior
assent of the Bank;
 
- If rents for immovable assets which have been mortgaged are received in
advance in respect of more than one year, attached or transferred to third
parties;
 
- If the ranking of mortgage entries or of use as collateral security could not
be obtained or was disputed, or if documentary evidence was not provided within
a maximum timeframe of two months from the signature of the agreement.
 
2. Likewise, the sums due shall be automatically and immediately payable, if the
Borrower or the guarantor does not comply with any one howsoever of the clauses
and terms of the agreement and of the General Terms and Conditions, and this
shall occur after notice has been served by registered letter containing the
intention to use this clause as a ground and compliance has not been forthcoming
over a period of two weeks.
 
3. Furthermore, if the bank has cause to demand immediate payment of its
financial assistance, the Borrower shall have to pay compensation of 5% (FIVE
PER CENT) of the sums due and also the cost of producing documents for use in
court, the cost of being represented, and travel costs, including all costs and
fees, even non-taxable costs and fees. Said compensation shall also be payable
should the Bank be bound to produce any court-ordered allocation order
howsoever, in particular in the event of the Borrower being the subject of
court-ordered supervision.
 
Initials [handwritten initials]
 
 
9

--------------------------------------------------------------------------------

 
 
4. Demands for immediate payment of financial assistance which occur for the
aforementioned reasons shall give rise, at the choosing of the Bank, to the
falling-due of all loans, credits, advances or undertakings of any type
howsoever, contracted by the Borrower from the Bank which are in existence at
the time of the event in question.
 
The Bank shall not be bound to use a demand for immediate repayment in full as a
ground immediately upon occurrence of the initiating cause and the fact of tacit
waiver may under no circumstances be put up as a ground against it.
 
5. In the event of the occurrence of one howsoever of said events, the Bank
shall be able to:
 
- Refuse any and all new disbursements;
 
- Exercise a withholding right on all of the sums and securities deposited by
whichsoever of the borrowers with the Bank.
 
- Offset the balance of the financial assistance against all of the accounts
which the Borrower possesses with the Bank, regardless of the name or the
category allocated to said accounts.
 
11. PROVISION OF CREDITS
 
The financial assistance shall be provided to the Borrower after a credit
agreement is signed by the parties, after materialization and the taking of
effect of all of the guarantees provided for in the agreement and the provision
of the following documents if they are not already in the Bank’s possession:
 
- A certified and up-to-date copy of articles of association, of the minutes of
the general meeting which approved the last accounts, the reports of auditors
(the general and special reports) regarding said accounts;
 
- The Borrower’s extrait K-bis (company registration certificate) dating from
less than three months previously;
 
- A certified and up-to-date copy of all the documents providing evidence of the
powers of the Borrower’s representative, who is authorized to sign this
understanding and all of the instruments and documents subsidiary thereto;
 
- Certified copies of accounts for the Borrower’s last three financial years
(Balance Sheets, Income Statements, schedules).
 
Prior to each provision of funds, the Bank shall be able to require the
provision of any and all documentary evidence which officially records that the
price has fallen due for payment, and shall be able to have said due-for-payment
status verified at the expense of the Borrower. To do so, the Bank can act
itself or through a person delegated thereby to do so.
 
The Borrower authorizes the Bank to itself use the loan for the purpose thereof
(direct payment of suppliers and of service providers, where applicable
provision of the loan into the care of a notary public who shall be charged with
allocating the funds).
 
This is merely an option which the Bank has at its disposal if it believes that
doing so is in its interest, but it is under no circumstances an obligation.
 
If the price of the purpose of the funding is not payable in a single
installment, the provision of funds shall only be required by the Borrower as
and when the price falls due for payment. Under all circumstances, the
Borrower’s contribution shall have to have been invested beforehand.
 
If the financial assistance in question is a cash flow [overheads] credit or a
[debt] consolidation loan, it shall be provided to the Borrower by means of
crediting the current account open in the books of the Lender, to the exclusion
of any and all other method.
 
Unless a prior agreement has been reached by the parties, or it is stipulated
otherwise in the Special Terms and Conditions, the following provisions shall
apply automatically in the event of partial or full non-usage of the credit
within the timeframes set forth hereinafter:
 
- After a period of three months has passed after the signature of the
agreement, the Lender shall receive on a quarterly basis, in arrears, a credit
non-usage fee of 0.25% (zero point two five percent) per annum, calculated in
respect of the amount not used;
 
- After a period of one year has passed following the signature of the
agreement, the Lender shall no longer be bound to effect, whether it be as
regards all or part of the credit, the provision of funds not paid out.
 
12. EARLY REPAYMENT (in the event of a chain of bills)
 
The Borrower shall be able, in the circumstances hereinafter, to repay the loan
in part or in full. Full early repayment can take place at any time subject to
advance notice of one month.
 
Partial early repayment can only take place at the due date of a note, subject
to advance notice of two weeks.
 
In the event of partial early repayment, a new chain of bills shall be drawn up
which shall provide for either a shorter credit term or a lower installment
amount, at the choosing of the Borrower.
 
Initials [handwritten initials]
 
 
10

--------------------------------------------------------------------------------

 
 
Early repayment shall under no circumstances constitute a novation as to the
guarantees provided, and the latter shall continue with regard to their full and
entire effects.
 
In the event of early repayment of all or part of the principal sum outstanding,
the Borrower shall have to pay to the Bank early repayment compensation which
shall be equal to three months of interest, calculated based on the last rate
applicable to the credit and on the principal sum repaid early.
 
In the event of early repayment of all or part of the principal sum outstanding,
the Borrower shall have to pay to the Lender compensation which shall be equal:
 
 
-
As regards fixed-rate loans or, as regards variable-rate loans with the option
of a fixed rate, during the fixed-rate option period, to SIX MONTHS OF INTEREST,
calculated based on the last rate applicable;

 
 
-
As regards variable-rate loans or, as regards variable-rate loans with the
option of a fixed rate, during the fixed-rate option period, to THREE MONTHS OF
INTEREST, calculated based on the last rate applicable.

 
13. CLAIMED [sic] (in the case of free usage)
 
A claimed is a full early repayment of a note before its due date. It can be
requested at any time by the Borrower subject to advance notice of one week.
 
14. ABANDONMENT OF THE CREDIT (in the case of free usage)
 
The Borrower may at any point in time definitively forego any and all usage of
the credit. In which case, a commitment fee and a non-usage fee shall no longer
be paid. It is however specified that fees paid in respect of the current period
shall not be repaid on a retroactive basis.
 
15. REPRESENTATIONS AND GUARANTEES
 
The Borrower represents and guarantees to the Bank:
 
 
-
That it is a company is organized and existing under the laws of France, one
lawfully formed, which enjoys legal personality and which possesses full legal
capacity to exercise the business activities which constitute its company
object:

 
 
-
That no legal proceedings are pending or, to the knowledge of the Borrower, are
on the point of being brought to prevent or prohibit the signature or the
performance of the agreement or which could lessen in a significant way its
ability to meet its obligations under this agreement;

 
 
-
That all of the financial documents provided by it to the Bank are lawful and
truthful, and were drawn up in accordance with the accounting principles applied
in France;

 
 
-
That since the end of the last financial year:

 
 
o
No events have occurred which have had a significant unfavorable effect on the
Borrower’s business activity, assets or economic and financial position;

 
 
o
There have been no events which merit an immediate demand for full payment.

 
16. CARRY-FORWARD ACCOUNT / OUTSTANDING BALANCE ACCOUNT
 
In the interest of clear relations between the Borrower and the Bank, the credit
may, if need be, be the subject  of the opening of a special account called a
“Carry-Forward Account”, the purpose of which shall be to record any extensions
of principal due dates which the Bank may have cause to grant to the Borrower.
 
Likewise, in the event of outstanding debts, the outstanding debt shall be the
subject of an entry in a special “Outstanding Balance” account.
 
Said events shall translate into entries, depending on the case at hand, on the
debit or on the credit side of the Carry-Forward or Outstanding Balance
accounts. Said events shall obey specific due date terms.
 
Under all circumstances the Carry-Forward and Outstanding Balance accounts’ only
object is to record and process said events, and merely constitute an accounting
breakdown of the loan, and ultimately only form, in conjunction with the latter,
a single and indivisible whole. Accordingly, the offsetting of an entry in the
Carry-Forward or Outstanding Balance accounts can in no way, shape or form
constitute a payment to one of the parties or imply a novation howsoever.
 
17. TRANSFER
 
The Borrower may not transfer or assign the benefit of these provisions without
the prior written consent of the Bank.
 
Initials [handwritten initials]
 
 
11

--------------------------------------------------------------------------------

 
 
The Bank shall have the option, once the Borrower has been notified, of
transferring to any and all transferees all or part of its rights and
obligations arising out of the understanding provided that no additional burden
for the Borrower arise from the transfer.
 
18. CHOICE OF ADDRESS FOR SERVICE
 
For the performance of credit [the credit agreement] and the consequences
thereof, the parties’ addresses for service shall be their respective residence
and registered office.
 
This agreement is governed in respect of the validity, the interpretation and
the performance thereof by French Law.
 
All disputes to which this agreement, and everything which shall be the
continuation or the consequence thereof, may give rise, shall be brought to the
attention of the court in the jurisdiction in which the Bank’s registered office
is located.
 
Drawn up in Beaune on 14 December, 2010 in duplicate.
 
THE BANK
 
[Stamp:
[Stamp:
   
CIC Lyonnaise de Banque
CIC Lyonnaise de Banque
   
DEC. 14, 2010
CIC Group
   
Beaune Branch 18048]
SA (French limited company) with share capital of €260,840,262
     
9, rue Jules Marey,
     
BP 66,
     
21202 Beaune Cedex.

 
THE BORROWER (see note 1)
 
GAMING PARTNERS INTERNATIONAL
 
Note 1: Insert the handwritten note “Approved for agreement in respect of the
sum of €5,000,000 (FIVE MILLION EUROS) as regards the principal sum, plus any
and all interest, costs, fees and ancillaries”, affix the company stamp of the
Borrower, [insert] signature and name and capacity of the signatory.
 
[Handwritten:
 
“Approved for agreement in respect of the sum of €5,000,000 (FIVE MILLION EUROS)
as regards the principal sum, plus any and all interest, costs, fees and
ancillaries”.]
 
[Stamp:
 
Gaming Partners International SAS
 
Registered office
 
17 rue Jacques Germain,
 
Z.I. Beaune-Savigny,
 
21200 Beaune,
 
France.
 
Tel.: (33) (0)3 80 25 26 26 / Fax: (33) (0)3 80 26 26 00]
 
[Illegible signature]
 
[Handwritten: Greg S. Gronau
 
Chairman]
 
Signature of the Settlor (see note 2):
 
Gaming Partners International
 
Note 2: Insert the handwritten note:
 
“Read and approved, in full agreement in respect of a principal sum of
€3,750,000 (three million seven hundred and fifty thousand euros) and in respect
of any and all interest, costs, fees and ancillaries in addition”, affix the
company stamp of the Borrower, [insert] signature and name and capacity of the
signatory.
 
[Handwritten:
 
Read and approved, in full agreement in respect of a principal sum of €3,750,000
(three million seven hundred and fifty thousand euros) and in respect of any and
all interest, costs, fees and ancillaries in addition.
 
[Stamp:
 
Gaming Partners International SAS
 
Registered office
 
17 rue Jacques Germain,
 
Z.I. Beaune-Savigny,
 
21200 Beaune,
 
France.
 
Tel.: (33) (0)3 80 25 26 26 / Fax: (33) (0)3 80 26 26 00]
 
[Illegible signature]
 
[Handwritten: Greg S. Gronau
 
Chairman]
 
Initials [handwritten initials]
 
 
12

--------------------------------------------------------------------------------

 
 
LYONNAISE DE BANQUE
 
CIC BEAUNE (ENT[unknown abbreviation])
 
9 RUE JULES MAREY
 
21200 BEAUNE
 
Date
: DEC./14/2010
   
References
: 10096 / 18548 / 000227420 / EUR / 20201 / A1
     
:
   
Usage
: Discount of bills of exchange
   
Type
: Cash flow credit
   
Borrower
: Gaming Partners International
   
Credit granted
: €5,000,000
   
Total duration
: 7 months

 
SUMS OF AUTHORISATIONS
 
Sums of maximums
authorized
 
Date of effect of the
maximums authorized
 
Due date of
maximums authorized
5,000,000
 
DEC./01/2010
  
JUL./05/2011

 
Initials [handwritten initials]
 
 
13

--------------------------------------------------------------------------------

 